Citation Nr: 1827061	
Decision Date: 05/03/18    Archive Date: 05/14/18

DOCKET NO.  14-38 233A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Fort Meade, South Dakota


THE ISSUE

Entitlement to an annual clothing allowance for the 2014 calendar year.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S.E., Counsel







INTRODUCTION

The Veteran had active military service from June 1977 to December 1995. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2014 decision issued by the Department of Veterans Affairs Medical Center in South Dakota.

Jurisdiction over the Veteran's claims file is currently with the VA Hospital Administration in Colorado (VHACO).  


FINDING OF FACT

The Veteran's knee braces do not have exposed metal, and do not cause irreparable damage to clothing.  


CONCLUSION OF LAW

The criteria for establishing eligibility for clothing allowance due to wearing of knee braces in 2014 have not been met.  38 U.S.C. § 1162 (2012); 38 C.F.R. § 3.810 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that he is entitled to an annual clothing allowance for the 2014 calendar year.  He argues that he should be granted the benefit in issue because he had previously been granted a clothing allowance, and that it is unfair that there has been a "last minute change of rules."  He further argues that it is unfair to require that his braces have exposed metal, because "it is a well-known fact that the strongest and sharpest men-made material is not metal."  He argues that his knee braces have hard plastic loops and Velcro adjustment straps (two per brace) "that cause wear and tear on the nylon braces themselves material themselves, and it should stand to reason that they also cause premature wear to the clothing I wear." 
See Veteran's notice of disagreement, dated in October 2014; Veteran's appeal VA Form 9), dated in November 2014.  

Service connection is currently in effect for disabilities that include bilateral knee disabilities, mechanical low back pain, and thoracic degenerative changes.

A veteran is entitled to one annual clothing allowance if a VA examination or a hospital or examination report from a qualifying facility establishes that the veteran, because of a service-connected disability or disabilities due to loss or loss of use of a hand or foot compensable at a rate specified in § 3.350(a), (b), (c), (d) or (f), wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing; or, the Under Secretary for Health or a designee certifies that a veteran, because of a service-connected disability or disabilities wears or uses one qualifying prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) which tends to wear or tear clothing, or a veteran uses medication prescribed by a physician for one skin condition, which is due to a service-connected disability, that causes irreparable damage to the veteran's outer garments.  38 C.F.R. § 3.810 (a)(1).

A veteran is entitled to an annual clothing allowance for each prosthetic or orthopedic appliance (including, but not limited to, a wheelchair) or medication used by the veteran if each appliance or medication satisfies the requirements of section (a)(1) and affects a distinct type of article of clothing or outergarment.  38 C.F.R. § 3.810 (a)(2).

A veteran is entitled to two annual clothing allowances if he or she uses more than one prosthetic or orthopedic appliance (including, but not limited to, a wheelchair), medication for more than one skin condition or an appliance and a medication, and the appliance(s) or medication (s) each satisfy the requirements of section (a)(1) and together tend to wear or tear a single type of article of clothing or irreparably damage a type out outer garment at an increased rate of damage to the clothing or outer garment due to a second appliance or medication.  38 C.F.R. § 3.810 (a)(3).

Certain clothing allowance claims require a determination by a Veteran's Health Administration (VHA) Prosthetic Representative or designated physician when a review of the record is necessary.  In all cases where a review is determined to be necessary, the Prosthetic Representative, and/or designated physician, must determine that: (1) Use of the device or skin medication is medically prescribed; and (2) In the case of a device, such device qualifies as a prosthetic or orthopedic appliance; (3) The device or skin medication tends to wear out, tear, or cause irreparable damage to the veteran's clothing; and (4) The veteran actually uses the device or skin medication with sufficient consistency to wear out, tear, or cause irreparable damage to clothing.  See VHA Handbook 1173.15 sec. 3 (b)(c).

The medical evidence shows that the Veteran was noted to be wearing a knee brace as of at least 2008.  See May 2008 VA examination report.  A VA report (VA Form 10-8678), dated in July 2014, notes "KO (knee orthotics) are not approved appliance[s] as hinges are covered and not exposed," and "cream is non-staining."  An undated "10-2319 prosthetics veteran record" indicates that in January 2013 the Veteran was provided with a "KO elastic I" knee brace, and that in February 2010 the Veteran was provided with a "KO elastic I" extra-large knee brace; both of these notations are accompanied by hand-written notations of "cloth covered."  There is also a notation of use of capsaicin 0.075 percent cream, with a small amount to be applied topically three times a day for joint pain, with an associated hand-written notation of "non-staining."  

A September 2014 decision by the Chief of the Prosthetics at the VA Medical Center in Fort Meade, South Dakota, shows that a clothing allowance for 2014 was denied.  The decision notes the following: it was based on guidance from the Central Office of Prosthetics.  This guidance mandates that hinged braces that are covered in fabric (metal stays are covered), braces with plastic stays covered in fabric, and devices or appliances with Velcro stays/fasteners do not cause wear or tear to clothing.  Only braces that are rigid, protrusive, and have uncovered metal stays can be considered for the clothing allowance benefit.  To the extent that the Veteran uses Capsaicin cream, he does not have a service-connected condition, so he does not qualify for a clothing allowance.  Furthermore, this medication does not cause irreparable damage to outer clothing per manufacturer's specifications.  

The Board finds that the claim must be denied.  The applicable regulation clearly establishes that unless there is loss of use of a hand or foot (at the compensable rating specified in § 3.350(a), (b), (c), (d), or (f)), which is not the case here, the prosthetic or orthopedic appliance must be certified by the Under Secretary for Health, or a designee, as a device that that tends to wear or tear clothing.  In this case, the designee, the Chief of Prosthetics has determined that none of the Veteran's braces are of a type to cause wear or tear, and thus do not qualify.  In addition, his cream used for joint pain, even if deemed to be used in association with service-connected disability, has been determined to be non-staining.  Accordingly, the criteria for a clothing allowance are not shown to have been met.  

The Board acknowledges the Veteran's arguments that his braces cause actual wear on his clothing, that medication for joint pain stains his clothing, and that the applicable criteria are unfair.  However, the designee, the Chief of Prosthetics, has determined that the Veteran's braces are not of a type to cause wear, and thus do not qualify.  There is no competent evidence to show that any medication for a service-connected disability, to include Capsaicin cream, damages clothing.  Therefore, none of these arguments provide a basis upon which to grant his claim.  See 38 C.F.R. § 3.810.  The Board must apply the law as it exists.  Owings v. Brown, 8 Vet. App. 17, 23 (1995) (providing that the Board must apply the law as it exists and is not permitted to award benefits based on sympathy for a particular appellant).  

Based on the evidence, the Board finds the criteria for entitlement to a clothing allowance in 2014 are not met, and that the claim is denied.  

The VCAA and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  The provisions relating to notice and development found in the VCAA apply to benefits adjudicated under chapter 51 of title 38 of the United States Code and are thus not applicable to this case, which is determined under chapter 11 of title 38.  Barger v. Principi, 16 Vet. App. 132, 138 (2002).
ORDER

An annual clothing allowance in 2014 is denied.  



____________________________________________
MATTHEW W. BLACKWELDER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


